UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------~-------------x
El ELECTRONICS LLC (D/8/A ELECTRO
INDUSTRIES/OUAGE TECH) a Delaware Limited
Liability Company and DANIEL ODIHI,                                                 STIPULATION AND
                                                                                    ORDER OF DISMISSAL
                                                                                    WITH PREJUDICE
                             Plaintiffs,
                                                                                     Civil Action No.
                   v.                                                                CV-18-638S

UNITED STATES CITIZENSHIP AND                                                        (Bianco, J.)
AND IMMIGRATION SERVICES,
                                                                                                     FILED
                                                                                                IN CLERK'f:) or.:~1c_E
                                                                                          U.S. DISTRICT COUli r E.D.N.Y.

                             Defendant.                                                   *         APR 24 2G19      *
---------------------------------------------------------·.,..........--x                  LONG ISLAND OFFICE


                   IT IS HEREBY STIPULATED AND AGREED, by and between the parties to

the above-captioned action that:

                   1. This action shall be dismissed with prejudice, with each party to bear its own

costs, expenses, and fees.

                   2. The Clerk of the Court is directed to enter judgment accordingly.


Dated: New York, New York                                 MICHAEL E. PISTON, ESQ.
23rddayof _ _ _ _ _ 2019                                  Attorneyfor Plaintiffs
                                                          225 Broadway, Suite 307
                                                             wY      NYI0 07

                                                By:
                                                          Michael E.        ston, Esq.
                                                          (646) 845-989S
                                                          Michaelpiston4@gmail.com
Dated: New York, New York                                 RICHARD_P. DONOGHUE
23rd day of   April      • 2019   United States Attorney
                                  Allorneyfor Defendant
                                  Eastern District ofNew York
                                  271 Cadman Plaza East
                                  Brooklyn, New York 11201

                                  6~//
                                  Ronald W. Kish
                                  Sp. Assistant U.S. Attorney
                                  (646) 682-8018
                                  ronald. w.kish@uscis.dhs.gov


 SO ORDERE~s )
';t1,_dayof f\           , 2019

    S/ JOSEPH F BIANCO


         B JOSEPH F. BIANCO
      States District Judge




 ThUm.1 o.:6~                     ~~
  ~OllJ ~ ~ ~ .
